UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1113



JOY A. ANDERSON,

                                                Plaintiff - Appellant,

          versus


ARGENBRIGHT, INCORPORATED,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-00-821-A)


Submitted:   August 10, 2001                 Decided:   October 9, 2001


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sheila Venable, Alexandria, Virginia, for Appellant. Charles A.
Hawkins, Sheldon W. Snipe, TROUTMAN SANDERS, L.L.P., Atlanta,
Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joy A. Anderson appeals the district court order granting

summary judgment to Argenbright, Inc., denying her motion for

summary    judgment    and   dismissing   her   employment   discrimination

complaint.    Anderson also appeals the district court’s failure to

award her punitive damages and to defer ruling on a motion in

limine.     We have reviewed the record and the district court’s

findings from the bench and affirm on the reasoning of the district

court.     See Anderson v. Argenbright, Inc., CA-00-821-A (E.D. Va.

Dec. 22, 2000).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid in the decisional

process.




                                                                   AFFIRMED




                                      2